Citation Nr: 1633413	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for prostate cancer status post radical prostatectomy due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative changes.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle strain.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and October 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran testified during a Travel Board hearing before a Veterans' Law Judge (VLJ).  In January 2013, he testified before a Decision Review Officer at the St. Petersburg RO.  Transcripts of the hearings have been associated with the claims folder.  Although the Veteran previously requested the opportunity to testify before a VLJ during a Board video conference hearing, which was subsequently scheduled for June 2016, in May 2016, he requested that the hearing be cancelled.  As such, his request for a Board video conference hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of all issues currently before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a disability rating in excess of 60 percent for prostate cancer status post radical prostatectomy due to herbicide exposure are met.  38 U.S.C.A.  
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a disability rating in excess of 10 percent for left knee degenerative changes are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a disability rating in excess of 10 percent for right ankle strain are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated May 2016, the appellant notified the Board that he wished to withdraw his appeal of his claims for entitlement to a disability rating in excess of 60 percent for prostate cancer status post radical prostatectomy due to herbicide exposure, entitlement to an initial disability rating in excess of 10 percent for left knee degenerative changes, and entitlement to an initial disability rating in excess of 10 percent for right ankle strain.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

      (ORDER ON NEXT PAGE)
ORDER

The claim of entitlement to a disability rating in excess of 60 percent for prostate cancer status post radical prostatectomy due to herbicide exposure is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for left knee degenerative changes is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for right ankle strain is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


